EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in the attached proposed Examiner’s Amendment with the changes by email from John Garrity (60470) on July 29, 2021.

The application has been amended as follows:



















Claims
1. (Currently Amended) A method, comprising: 
configuring one user equipment of two or more user equipment for uplink transmission with one or more uplink time-frequency regions for enhanced machine type communication, wherein the configuring comprises defining and signaling one or more signal thresholds dependent on a first range and a second range of reference signal received power values satisfied by the one user equipment to identify resources for one or more uplink transmissions and one or more of a resource assignment, a starting subframe periodicity, a starting subframe offset, a time duration in each period, a demodulation reference signal cyclic shift assignment, orthogonal cover code assignment, or interleaver assignment; and
based on the configuring, receiving one or more uplink transmissions from the oneof the two or more user equipment in [[a]]the first range of reference signal received power values is configured to use a first enhanced machine type communication time-frequency region and at least one second user equipment of the two or more user equipment in [[a]]the second range of reference signal received power values is configured to use a second enhanced machine type communication time-frequency region.

2. (Currently Amended) The method according to claim 1, wherein the configuring comprises semi- statically configuring the 

3. (Previously Presented) The method according to claim 1 wherein the signaling is through a higher layer system information broadcast.

4. (Cancelled) 

5. (Original) The method according to claim 1, wherein the resource assignment includes narrowband indexing and resource block assignment.

6. (Original) The method according to claim 1, wherein the time duration comprises a number of subframes in each interval period.

7. (Cancelled) 

8. (Currently Amended) The method according to claim 1, wherein at least one of the first user equipment or the second user equipment uses the 

9. (Cancelled)

10. (Currently Amended) The method according to claim 1, wherein the one measurements of at least one of the reference signal received power or a channel state information reference signal

11. (Currently Amended) The method according to claim 10, wherein the one or more uplink time-frequency regions are assigned to one or more non-adjacent coverage regions dependent on relative received power levels.

12. (Currently Amended) The method according to claim 11, wherein each said one or more coverage regions are grouped dependent on reference signal received power measurements from the one 

13. (Original) The method according to claim 11, wherein each group of said one or more coverage regions is assigned different time frequency resources for non-orthogonal multiple access.

14. (Currently Amended) The method according to claim 13, wherein 

15. (Currently Amended) The method according to claim 13, wherein a base station assigns the demodulation reference signal to 

16. (Currently Amended) The method according to claim 15, wherein the base station assigns a same demodulation reference signal for two user equipment of the two or more user equipment in different coverage regions.

17. (Currently Amended) An apparatus, comprising:
at least one processor; and 
at least one memory including computer program code, 
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least: 
configuring one user equipment of two or more user equipment for uplink transmission with one or more uplink time- frequency regions for enhanced machine type communication, wherein the configuring comprises defining and signaling one or more signal thresholds dependent on a first range and a second range of reference signal received power values satisfied by the one user equipment to identify resources for one or more uplink transmissions and one or more of a resource assignment, a starting subframe periodicity, a starting subframe offset, a time duration in each period, a demodulation reference signal cyclic shift assignment, orthogonal cover code assignment, or interleaver assignment; and
based on the configuring, receiving one or more uplink transmissions from the one of the two or more user equipment in [[a]]the first range of reference signal received power values is configured to use a first enhanced machine type communication time-frequency region and at least one second user equipment of the two or more user equipment in [[a]]the second range of the reference signal received power values is configured to use a second enhanced machine type communication time- frequency region.

18. (Currently Amended) The apparatus according to claim 17, wherein the one s in autonomous mode; and the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to perform at least: 

selecting a demodulation reference signal for each said one measurements of at least one of a the reference signal received power or a channel state information reference

19. (Currently Amended) The apparatus according to claim 18, wherein the one or more uplink time- frequency regions are assigned to one or more non-adjacent coverage regions.

20. (Currently Amended) The apparatus according to claim 19, wherein each said one or more coverage regions are grouped dependent on the reference signal received power measurements from the one 

21. (Currently Amended) A computer program product comprising a non-transitory computer-readable medium bearing computer program code embodied therein for use with a computer, the computer program code comprising: 
code for configuring one of two or more user equipment for uplink transmission with one or more uplink time-frequency regions for enhanced machine type communication, wherein the configuring comprises defining and signaling one or more signal thresholds dependent on a first range and a second range of reference signal received power values satisfied by the one user equipment to identify resources for one or more uplink transmissions and one or more of a resource assignment, a starting subframe periodicity, a starting subframe offset, a time duration in each period, a demodulation reference signal cyclic shift assignment, orthogonal cover code assignment, or interleaver assignment; and
code for receiving one or more uplink transmissions from the configured one of the two or more user equipment in [[a]]the first range of reference signal received power values is configured to use a first enhanced machine type communication time-frequency region and at least one second user equipment of the two or more user equipment in [[a]]the second range of reference signal received power values is configured to use a second enhanced machine type communication time- frequency region.














REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving “ based on defining and signaling signal thresholds dependent on a first range and a second range of reference signal power values satisfied by the user equipment to identify resources for uplink transmissions” among other things, are non-obvious over the prior art. The closest prior art Zheng teaches The region between the first broadcast range and the second broadcast range could be defined as the area where the RSRP of the system information signal received by a UE is below the first edge power threshold, If a UE falls outside of the second broadcast range, then the UE does not have sufficiently reliable timing alignment information so that the UE would not forward time alignment information to other UEs (Wang; [0033]). This is different from the present invention in that in the present invention, based on defining and signaling signal thresholds dependent on a first range and a second range of reference signal power values satisfied by the user equipment to identify resources for uplink transmissions and therefore when combined with the rest of the limitations of the claims is non-obvious and allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

















CORRESPONDENCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached on Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.T/Examiner, Art Unit 2416   

/AJIT PATEL/Primary Examiner, Art Unit 2416